NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of WO 2013149712, as set forth in the Non-Final Rejection mailed on 2/25/2022, teaches an integral and removable multi-stack system of fuel cells (Figure 1) (page 3, lines 2-8) comprising a heater, a fan, a humidifier, a water separator, among other components, and an unlimited number of interfaces including electrical, fluidic and mechanical (page 5, lines 2-26), wherein the fluidic interfaces are for supplying and discharging reactants (i.e. fuel/hydrogen and oxidant/air) and coolant used by the fuel cell stacks (page 3, lines 9-21 and 43-53).  WO’712, alone or in combination with the closest prior art of record, fails to teach or make obvious independent instant claims 1, 11 and 12, in combination with wherein the vehicle comprises a fluid circulation circuit filled with a second fluid, the fluid circulation circuit being fluidically independent from the cooling circuit, in combination with wherein the electricity production unit comprises a first thermal exchanger exchanging heat between the first fluid and the second fluid, and in combination with wherein the electricity production unit further comprises a separable interface configured to transmit the second fluid between the first thermal exchanger and the fluid circulation circuit, such that the separable interface being configured to physically separate the first thermal exchanger from the fluid circulation circuit when removing the electricity production unit from the vehicle.  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							5/31/2022Primary Examiner, Art Unit 1725